UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6234


THOMAS HARLEY,

                  Plaintiff - Appellant,

             v.

DOCTOR BEIOH, Doctor at Kershaw Correctional Institution;
NURSE GARDNER, Nurse at Kershaw Correctional Institution;
LIEUTENANT ROBINSON, Lieutenant at Kershaw Correctional
Institution; BRCI PRISON OFFICIALS; JON OZMINT, Director of
South Carolina Department of Corrections,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. R. Bryan Harwell, District Judge.
(3:06-cv-01792-RBH)


Submitted:    May 21, 2009                   Decided:   June 1, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Harley, Appellant Pro Se. James M. Davis, Jr., Joel Steve
Hughes, DAVIDSON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas     Harley   seeks    to    appeal    the    district    court’s

order      adopting     the     magistrate      judge’s       recommendation       and

dismissing his 42 U.S.C. § 1983 (2000) complaint.                         We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

             Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                    This appeal period

is “mandatory and jurisdictional.”                 Browder v. Dir., Dep’t of

Corr.,     434   U.S.   257,     264   (1978)      (quoting     United    States   v.

Robinson, 361 U.S. 220, 229 (1960)).

             The district court’s order was entered on the docket

on    February    26,   2008.      The    notice     of   appeal    was    filed    on

February 3, 2009. *       Because Harley failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period,     we   deny   his   motion     for   a   preliminary     injunction      and

dismiss the appeal.           We dispense with oral argument because the

       *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
270 (1988).



                                          2
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                      3